Citation Nr: 1241282	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  07-20 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a right knee disability. 

2.  Entitlement to an initial disability rating in excess of 10 percent for a right ankle disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD


Carole R. Kammel, Counsel

INTRODUCTION

The Veteran served on active duty from February 1985 to May 2005.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  By that rating action, the RO, in part, granted service connection for right knee and ankle disabilities; each disability was assigned an initial 10 percent disability rating, effective, effective June 1, 2005--the date VA received the Veteran's initial claim for compensation for these disabilities.  The Veteran appealed the initial 10 percent ratings assigned to the above-cited disabilities to the Board.

In February 2009, July 2010, and more recently in February 2012, the Board remanded the initial rating claims to the RO for additional development, to include, but not limited to, scheduling the Veteran for a VA orthopedic examination.  VA examined the Veteran in March 2012.  A copy of the March 2012 VA examination report has been associated with the claims file.

The Board observes that VA treatment reports, dated from October 2005 to September 2011, have been uploaded to the Veteran's Virtual VA electronic claims file.  These reports were discussed by the RO in a December 2011 Supplemental Statement of the Case (SSOC).  (See December 2011 SSOC, page (pg.) 2)).  Thereafter, a December 2011 VA treatment report was uploaded to the Veteran's VA electronic claims file, but was not discussed by the RO in an October 2012 SSOC.  However, as the Veteran waived initial RO consideration of this evidence on a Form entitled, "Expedited processing, Waiver of the 30-day Waiting Period," a remand to have the RO initially consider this evidence is not necessary.  38 C.F.R. § 20.1304 (2012). 

The issue of entitlement to a neurological disability of the right lower extremity has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, these matters must be remanded again to ensure that there is a complete record.

VA treatment records, dated from October 2005 to early March 2012, have been associated with, and uploaded to, the Veteran's physical and Virtual VA electronic  claims files.  In a November 2012 statement to VA, the Veteran indicated that he had sought treatment for his right knee and right ankle disabiities at the orthopedic clinic of the Kansas City, Missouri VA Medical Center (VAMC) on March 21, 2012.  The last record of treatment of the Veteran that is of record, either physically or electronically, is a VA examination report, dated March 5, 2012.  As treatment records dated from March 5, 2012, to include, but not limited to, the outstanding March 21, 2012 VA treatment report might show an increase in severity of the service-connected right knee and right ankle disabilities, they should be obtained prior to further appellate review of the claims.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators, regardless of whether those records are physically in the claims file.  See Bell v Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, a remand is necessary to obtain outstanding treatment records of the Veteran, dated from March 5, 2012 to the present from the above-cited VAMC.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Kansas City, Missouri VAMC, dated from March 5, 2012 to the present, to include any report of treatment at the orthopedic clinic on March 21, 2012.  Any negative search result should be noted in the record, and the Veteran and his representative informed thereof. 

2.  Readjudicate the issues of entitlement to an initial disability rating in excess of 10 percent for a right knee disability and entitlement to an initial disability rating in excess of 10 percent for a right ankle disability.  Readjudication of the initial evaluation claims should include consideration of staged ratings, pursuant to Fenderson v. West, 12 Vet. App. 119, 126-127 (1999). 

3.  Thereafter, if any determination remains unfavorable to the Veteran, the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



